Citation Nr: 1735593	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to a rating in excess of 10 percent for hallux valgus and hallux rigidus of the right foot.

3.  Entitlement to a compensable rating for hammertoes of the right foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to June 1982, and died in June 2017.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and February 2010 rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In March 2016, the Board remanded these matters for additional development.  In July 2016, the RO assigned a 30 percent rating for bilateral pes planus, effective August 2009, and a 10 percent rating for right foot hallux valgus and hallux rigidus, effective September 2008.

The issues of service connection for right eye blindness, a left knee disability and bilateral ankle strain, and entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) were also before the Board.  In July 2016, the RO granted service connection for those disabilities and a TDIU rating, resolving these matters.


FINDING OF FACT

On June 19, 2017, VA was notified that the appellant died in June 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal is dismissed.




		
GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


